Citation Nr: 0948908	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-00 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 40 percent for degenerative disc disease in the lumbar 
spine.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for radiculopathy in the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
January 1975 to January 1977, and in the United States Air 
Force from September 2002 to December 2005.  Additionally, 
the Veteran had many years of service in the Medical Corps of 
the United States Air Force Reserve, retiring as a Colonel 
(O-6) in 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which established service connection for degenerative disc 
disease in the low back, with a 20 percent evaluation, and 
for radiculopathy in the right lower extremity at a 10 
percent evaluation.  The Veteran disagreed with the ratings 
assigned, and a subsequent rating action in March 2007 
increased the Veteran's service-connected low back disorder 
to 40 percent (with an effective date assigned as the date of 
the original claim for service connection).  The Veteran 
maintains that his low back and right lower extremity 
disorders are of greater severity than the respective 40 and 
10 percent ratings.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently in receipt of a 40 percent 
evaluation for degenerative disc disease in his lumbar spine, 
as well as a 10 percent rating for radiculopathy in the right 
lower extremity.  He contends, in essence, that his 
disabilities are of a greater severity than what is 
contemplated by the assigned ratings.  

The Veteran was initially granted a 20 percent evaluation for 
his low back, which was increased to 40 percent effective 
from the date of filing the original claim for service 
connection.  The 20 percent rating was based on range of 
motion findings in an April 2006 VA examination, with the 40 
percent increase being based on clinical reports documenting 
treatment occurring later in 2006 and 2007.  It is noted that 
the original 2006 VA examination was of a general nature, and 
that the Veteran has yet to be afforded a specific orthopedic 
and neurological evaluation to address his disorders.

The Veteran maintains that his low back disability is 
productive of incapacitating episodes which would entitle him 
to a rating greater than 40 percent.  In the informal brief 
forwarded by his representative, it was argued that his low 
back attacks are "totally incapacitating," and have 
required visits to the emergency department of hospitals.  It 
is clear that the representative believes that the criteria 
for a higher evaluation have been met under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

In addition to the above contentions, the allegation of 
emergency room visits due to the service-connected back/right 
leg suggests that there are outstanding medical records which 
have yet to be associated with the claims folder.  That is, 
although clinical records of VA treatment are of record, 
there is nothing in the claims file to indicate a visit to 
the emergency department of any medical facility, either VA 
or private.  It is noted that VA is required to make 
reasonable efforts to help a Veteran obtain records relevant 
to his claim, regardless of if the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  Thus, the Veteran should identify when he 
has required emergency treatment for his back, and efforts 
must be made to secure copies of the records and associate 
them with the claims file before a decision can be reached in 
this matter.  

Following the obtainment of outstanding records, it is 
necessary for the Veteran to be afforded VA examinations 
which assess the severity of his service-connected low back 
and neurological disability.  This is necessary for several 
reasons.  First, the last VA examination of record is dated 
in 2006, and is thus somewhat dated in its findings.  Also, 
it is noted that the original examination immediately 
followed the Veteran's separation from active duty, was 
general in nature, and did not contain a specific 
neurological examination to ascertain the level of severity 
of the radiculopathy in the leg.  Finally, it is noted that 
the Veteran is a physician, albeit a psychiatrist, and thus 
he possesses medical credentials and expert knowledge above 
what a lay person would understand.  This fact makes his 
allegations of the "incapacitating" nature of his condition 
highly probative, and is evidence of a worsening in severity 
of the claimed disorders since the last VA 
examination/clinical assessments of record.  In increased 
rating claims, it is first and foremost a requirement to get 
an adequate assessment of the current disability picture.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given this duty and 
the Veteran's highly probative allegations of a worsening of 
symptoms, new examinations are necessary.  

In addition to determining the severity of the service-
connected low back and lower extremity neurological 
condition, it is noted that the Veteran has alleged that he 
has had interference with his ability to practice psychiatry 
due to the conditions.  Marked interference with employment 
is a consideration for a possible extraschedular evaluation; 
however, the Board cannot assign such a rating in the first 
instance.  Given that the Veteran, as a physician, is a 
highly credible to discuss the impact his disability has on 
his ability to work (alleged as due to pain, spasms, and 
interference with standing, bending, etc.), the Board 
determines that the examiners should specifically address the 
impact the service-connected low back/neurological condition 
has (if any) on the ability to maintain gainful employment.  
Following this, the case should be referred to the Director 
of VA's Compensation and Pension Service for consideration of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully satisfied.  
In this regard, the Veteran should 
specifically identify the locations, 
dates, and times of his visits to 
emergency rooms for his low back/right 
extremity neurological disorders.  
Following receipt of this information, 
all reasonable efforts must be made to 
obtain copies of this treatment and to 
associate those copies with the claims 
file.  If copies of the emergency room 
records are unavailable, the record 
should annotated to reflect this fact.  

2.  Schedule the Veteran for VA 
orthopedic and neurological examinations 
to determine the severity of his service-
connected degenerative disc disease in 
the low back and radiculopathy in the 
right lower extremity, respectively.  All 
necessary tests, to include radiographic 
studies and nerve conduction assessments, 
should be included to determine the level 
of severity associated with these 
service-connected disorders.  
Additionally, the examiners should 
include an opinion as to what impact, if 
any, the Veteran's service-connected low 
back and right lower extremity conditions 
have on his ability to maintain his 
employment as a psychiatrist.  If, in the 
opinion of the examiners, the impact of 
the condition(s) is felt to rise to the 
level of marked interference with 
employment, a statement attesting to such 
a fact would be most helpful to the 
Board.

3.  Following the above directed 
development, the case should be forwarded 
to the Director of VA's Compensation and 
Pension Service for consideration of an 
extraschedular evaluation for the low 
back and right lower extremity 
neurological conditions.  Should the 
decision be less than fully favorable, a 
detailed reasoning should be associated 
with any conclusions reached, and the 
case should then be returned to the RO.  
Following this action, the RO should re-
adjudicate the claims, and if the 
resolution is again not fully favorable, 
an appropriate supplemental statement of 
the case should be issued, and the case 
should be returned to the Board for final 
adjudication.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


